Case 2:18-cv-01450 Document 190 Filed 07/31/20 Page 1 of 4 PagelD #: 1854

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

 

CHARLESTON DIVISION — AED

FRANK MORGAN, JUL 3 | 28

Plaintiff, (ROMY 'L. PERRY Il, OLERR

Soutnwm iDiatrato West Vicgnin

Vv. CIVIL ACTION NO. 2:18-cv-01450
JOSHUA “J.D.” TINCHER and
KEVIN CONLEY

Defendants,

VERDICT FORM

Claims by Plaintiff Frank Morgan

Question 1. Do you find Defendant Joshua “J.D.” Tincher liable to Plaintiff Frank Morgan for

violation of his constitutional rights at City Hall on April 20, 2018, by the use of excessive force?

YES A NO

Question 2. Do you find Defendant Joshua “J.D.” Tincher liable for battery against Plaintiff Frank

YES A NO

Question 3. Is either Defendant liable to Plaintiff Frank Morgan for battery during the course of

Morgan at City Hall?

the arrest at Stratton Street?

Joshua “J.D.” Tincher YES NO
Kevin Conley YES NO

Question 4, Do you find Defendant Joshua “J.D.” Tincher liable for assault at City Hall?

YES . A NO
Case 2:18-cv-01450 Document 190 Filed 07/31/20 Page 2 of 4 PagelD #: 1855

Question 5. Is either Defendant liable to Plaintiff Frank Morgan for assault during the course of

the arrest at Stratton Street?

Joshua “J.D.” Tincher YES ~ NO
Kevin Conley YES A NO

Question 6. Is either Defendant liable to Plaintiff Frank Morgan for the tort of outrage/intentional
infliction of emotion distress for his actions during the course of the arrest at Stratton Street?

Joshua “J.D.” Tincher YES
Kevin Conley YES

NO
NO

rr

Question 7. Is either Defendant liable to Plaintiff Frank Morgan for the tort of outrage/intentional

infliction of emotion distress for his actions at City Hall?

Joshua “J.D.” Tincher YES if NO
Kevin Conley YES ‘ NO

Question 8. Is either Defendant liable to Plaintiff Frank Morgan for failure to render medical care?
Joshua “J.D.” Tincher YES NO
Kevin Conley YES NO

Question 9. If you found any Defendant liable under Questions 1 through 8, what amount of

compensatory damages do you find that Plaintiff Frank Morgan is entitled to recover for pain and

sO

suffering?

 
Case 2:18-cv-01450 Document 190 Filed 07/31/20 Page 3 of 4 PagelD #: 1856

Question 10. If you found any Defendant liable under Questions | through 8, what amount of

compensatory damages do you find that Plaintiff Frank Morgan is entitled to recover for mental

s Q

Question 11. As to any Defendant you have found liable under Questions | through 8, do you

anguish?

 

find that Plaintiff Frank Morgan is entitled to punitive damages from such Defendant or

Defendants?
Joshua “J.D.” Tincher YES NO
Kevin Conley YES NO

Question 12. Ifyou answered “Yes” for any Defendant in Question 11, what amount of punitive

s

Claim by Counterclaimant Joshua “J.D.” Tincher

damages do you award?

 

Question 13. What amount of compensatory damages do you find that Counterclaimant Joshua
“J.D.” Tincher is entitled to recover from Frank Morgan for pain and suffering?

s QO
Question 14. | What amount of compensatory damages do you find that Counterclaimant Joshua
“J.D.” Tincher is entitled to recover from Frank Morgan for mental anguish?

s
Question 15. Do you find that Counterclaimant Joshua “J.D.” Tincher is entitled to punitive

damages from Plaintiff Frank Morgan?

YES ‘ NO
Case 2:18-cv-01450 Document 190 Filed 07/31/20 Page 4 of 4 PagelD #: 1857

Question 16. If you answered “Yes” in Question 15, what amount of punitive damages do you

award?

s 0

DATE: | a | r=

y
